Citation Nr: 0707720	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1942 to October 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In October 2004 and 
August 2006, the Board remanded for further development.  


FINDINGS OF FACT

1.  Service connection for bronchial asthma with hay fever 
was severed in a December 1945 rating action; the veteran did 
not appeal that decision.

2.  Evidence received since the December 1945 rating action, 
while is neither cumulative nor redundant, does not  raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1945 rating action, severing service 
connection for bronchial asthma with hay fever, is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2006).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003, July 
2003, and November 2004, and September 2006.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  He was also essentially notified of 
the evidence and information necessary to reopen the claim, 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim, and 
specific evidence required to substantiate the element needed 
for service connection that were found insufficient in the 
prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  In fact, in 
statements received in October 2006 and January 2007, the 
veteran indicates that he had no additional information to 
submit.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Initially, in a February 1944 the RO granted service 
connection for chronic bronchial asthma with hay fever with a 
10 percent disability evaluation effective October 1943.  
Subsequently, in a December 1945 rating action, the RO 
severed service connection for chronic bronchial asthma with 
hay fever, effective from January 1946.  The veteran was 
informed of the decision severing service connection and he 
did not file a timely appeal.  The veteran was informed of 
that decision and he did not file a timely appeal.  The 
December 1945 rating action severing service connection for 
chronic bronchial asthma is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302, 20.1103.  

The RO initially granted service connection for chronic 
bronchial asthma with hay fever in February 1944 on the basis 
of the RO's determination of in-service aggravation of the 
veteran's pre-existing asthma.  In severing service 
connection in December 1945, the RO explained that the 
evidence of record supported the conclusion that the 
veteran's pertinent symptoms in service occurred during 
pollen season and, as such, represented "merely a symptomatic 
paroxysm of the preexisting chronic condition and . . . 
[were] not indicative of pathological advancement." 

In February 2003, the veteran sought to reopen his claim for 
bronchial asthma.  To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the December 1945 
rating action are an internet article regarding adult-onset 
asthma and pulmonary test results dated in September 2000.  
Absent is any evidence demonstrating aggravation of the 
veteran's pre-existing asthma.  While the new evidence was 
not previously considered and is neither cumulative nor 
redundant of the evidence of record at the time of the 
December 1945 rating action, it does not raise a reasonable 
possibility of substantiating the claim.  The veteran has, 
therefore, not presented new and material evidence to reopen 
the claim for service connection.  Accordingly, the petition 
to reopen the service connection claim is denied.   


ORDER

New and material evidence has been not received sufficient to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


